The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US 4,813,925, which discloses providing a catheter having a tube 10 with curled retention features 14 and 16 and in fluid communication with and removably attachable to a detachable portion 36 (column 2, lines 17-18 and 35-39; column 3, lines 12-16 and 31-34; column 4, lines 3-9), respective outer diameters being substantially the same in order to engage the coupling member 37 (Figures 1, 4, and 6).  The method further comprises implanting the catheter into the kidney and bladder of a patient (abstract; Figures 1 and 8-9; column 4, line 58, to column 5, line 8: curled features being present prior to removing the detachable portion 36: column 5, lines 35-37), allowing fluid to drain through the catheter (Figure 2; column 1, lines 26-37; column 2, lines 1-2 and 35-39; column 3, lines 55-57; column 5, lines 26-30), and removing the detachable portion 36 while retaining the converted catheter (i.e., internal stent) in the kidney and bladder (column 3, lines 34-38; column 5, lines 35-37).  A percutaneous implantation would have been obvious to one of ordinary skill from column 4, lines 45-47, in order to facilitate the infusion of fluid (column 2, lines 1-2; column 5, lines 16-21), for example.
Regarding claims 3, 6, and 16, a locking mechanism at a proximal end of the detachable portion 36 would have been obvious in order to selectively open for connection to an external fluid source (column 5, lines 26-30).  Regarding claim 8, the method provides treatment for 36 after 7-10 days would have been obvious in order to provide successive infusions for ensuring adequate clearance of debris, with Anderson allowing for the option of keeping portion 36 in place for a time (column 5, line 35).  Further limitations of other dependent claims are readily apparent from the discussions above.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US 4,813,925, in view of Beyar et al., US 5,964,771.  Anderson et al. lack details about the coupling member 37, but release wires were well known in the art at the effective date of the present invention (Figure 2 of Beyar et al.).  To provide an inner tube sliding within detachable portion 36 of Anderson et al. would have been obvious to the ordinary practitioner in order to reliably and stably support wires (i.e., without kinking or entanglements) for less traumatic releasable engagement to the coupling member 37 (viewed in this case as part of tube 10), with Beyar et al. teaching that proximally drawing a central wire 20 (or an obvious inner tube variant) effects the release (column 3, lines 10-17), and with further motivation (to combine) provided by Anderson et al. being open to various junction arrangements (column 4, lines 4-5) and Beyar et al. encompassing urethral and ureteral systems (column 1, lines 9-10).
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the claim revisions pertaining to the “curled” features.  Therefore, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774